Appeal from the United States District Court for the Eastern District of Arkansas. (Probable jurisdiction noted, 361 U. S. 947.) The joint motion to substitute John E. Fox as a party appellee in the place of Ralph Mitchell, Jr., and to name Charles V. Kalkbrenner as a party appellee instead of J. C. Langley is granted. The motion to substitute Everett Tucker, Jr., as President of the Board of Directors of the Little Rock Special School District, and J. H. Cottrell, B. F. Mackey and W. C. McDonald as parties appellee in the place of Ed I. McKinley, Jr., Ben D. Rowland and Robert W. Laster is granted. J. R. Booker for appellants, and Louis L. Ramsay, Jr. for appellees, on the joint motion. Robert L. Carter for appellants, on the motion to substitute Tucker et al. for McKinley et al.